 Case 19-30934      Doc 14  Filed 01/31/20 Entered 01/31/20 11:28:08      Desc Main
                              Document     Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION

In re:
      RENE A. BERNIER                                    Chapter 7

                               Debtor                    Case No. 19-30934-EDK


            ORDER ON CHAPTER 7 TRUSTEE'S MOTION TO EMPLOY
            OSTRANDER LAW OFICE AS COUNSEL TO THE TRUSTEE

Upon consideration of the Chapter 7 Trustee's Motion To Employ Ostrander Law Office
As Counsel To The Trustee, no objections having been filed, no adverse interests
having been represented and sufficient reason having been provided, it is hereby


ORDERED, that the Chapter 7 Trustee's Motion To Employ Ostrander Law Office As
Counsel To The Trustee is hereby allowed. All compensation and expenses will be
subject to Court approval.




                                 _____________________________________
                                 Honorable Elizabeth D. Katz Dated:
                                 U.S. Bankruptcy Judge
